UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 13-6629


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

           v.

SPENCER   TYRONE    WEBB,   a/k/a   Stanley   Cooper,   a/k/a   Corey
Cooper,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:10-cr-00014-RBS-DEM-1; 4:13-cv-00013-
RBS)


Submitted:   June 13, 2013                      Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Tyrone Webb, Appellant Pro Se.      Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Spencer      Tyrone      Webb   seeks       to    appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The     order    is   not      appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       §     2253(c)(1)(B)       (2006).                A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies      this       standard        by         demonstrating       that

reasonable       jurists     would      find     that        the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural         grounds,       the       prisoner         must

demonstrate      both    that     the    dispositive         procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Webb has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with     oral    argument      because          the       facts   and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3